     Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 1 of 27



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                              UNITED STATES DISTRICT COURT
13                           NORTHERN DISTRICT OF CALIFORNIA
14                                      OAKLAND DIVISION
15

16   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
17                               Plaintiff,     DEFENDANTS RYAN HUNT’S AND
                                                ALEN HUNDUR’S MOTION TO LIFT
18          v.                                  THE PRELIMINARY INJUNCTION
19   GLOBAL++, et al.,
                                                Date:    December 4, 2019
20                               Defendants.    Time:    2:00 P.M.
                                                Ctrm:    6, 2nd Floor
21                                              Judge:   Honorable Jon S. Tigar
22

23

24

25

26

27

28

                                                     MTN TO LIFT PRELIMINARY INJUNCTION
                                                                  CASE NO. 4:19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 2 of 27



 1                                                   TABLE OF CONTENTS
                                                                                                                                          Page
 2
     I.       INTRODUCTION ...............................................................................................................1
 3
     II.      BACKGROUND .................................................................................................................2
 4
     III.     LEGAL STANDARD ..........................................................................................................3
 5
     IV.      ARGUMENT .......................................................................................................................4
 6
              A.        Scraping Publicly-Available Data Is Not A Violation Of The CFAA.....................4
 7
                        1.         Preliminary Injunction Enjoins Scraping
 8                                 Points-of-Interest Data .................................................................................4
 9                      2.         Ninth Circuit’s Decision In HiQ Labs v. LinkedIn ......................................5
10                      3.         Niantic Does Not Own Nor Demarcate As Private
                                   The POI It Alleges Global++ Scrapes .........................................................6
11
                                   a.         Niantic Disclaims Rights To The User-Generated POI ...................7
12
                                   b.         Users Choose To Publicly-Post POI ................................................8
13
                                   c.         User-Posted POI Within Niantic App ..............................................9
14
                        4.         Niantic’s Cease-And-Desist Letter And Its Terms
15                                 Of Service Do Not Render Scraping Of User-generated
                                   POI “Without Authorization” Under the CFAA ........................................10
16
              B.        Niantic Failed To Show That Defendants Are In “Active Concert Or
17                      Participation” With Signing Services ....................................................................11
18                      1.         Niantic Did Not Argue That Defendants Are Responsible For Actions of
                                   Third Party Until Its Reply ........................................................................12
19
                        2.         Global++ Solely Develops Software Code And Does
20                                 Not Create Nor Distribute Tweaked Apps .................................................13
21                      3.         Preliminary Injunction Enjoins Global++ For Actions Of Independent
                                   Third Parties ...............................................................................................14
22
                        4.         Material Issues With Evidence That Niantic Presented
23                                 Undercut Niantic’s Likelihood Of Success On The Merits ......................14
24                                 a.         Matthew Johnson Appears To Be An Individual
                                              Who Is In The Business Of Registering Domains .........................15
25
                                   b.         iPotter For Wizards, Takumi PokeGo++ And IngressPrime++
26                                            Are Not Created, Controlled Or Distributed By Global++ ............16
27                      5.         A Complete Evidentiary Record Demonstrates That Signing
                                   Services Is An Independent Third Party ....................................................17
28
                                                                       -ii-
                                                                                    MTN TO LIFT PRELIMINARY INJUNCTION
                                                                                                 CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 3 of 27



 1                                   TABLE OF CONTENTS CONTINUED
                                                                                                                                 Page
 2
                    6.         Additional Evidence Shows That Allegations Of Security
 3                             Breaches To Access Niantic’s Code Are Not Required
                               Nor Technically Feasible ...........................................................................18
 4
                               a.        Not Required To Circumvent Niantic’s “Technical
 5                                       Measures” To View Niantic’s App Code ......................................18
 6                             b.        Global++ Software Does Not Circumvent
                                         Niantic’s Security Encryption ........................................................21
 7
                    7.         The Material Factual Distinctions Undercut Niantic’s
 8                             Claim To Likelihood Of Success On The Merits ......................................22
 9                  8.         Enjoining Defendants For Actions Of Independent Third
                               Parties Has Unfairly Foreclosed Defendants Ability To
10                             Make Any Profit ........................................................................................23
11   V.   CONCLUSION ..................................................................................................................23
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 -iii-
                                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                                          CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 4 of 27



 1                                                   TABLE OF AUTHORITIES
 2                                                                                                                                     Page(s)
 3   Cases
 4
     Allstate Ins. Co. v. Herron,
 5       634 F.3d 1101 (9th Cir. 2011) ...................................................................................................3

 6   Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
       239 F.3d 1343 (Fed.Cir.2001)..................................................................................................14
 7
     Canal Auth. of State of Fla. v. Callaway,
 8      489 F.2d 567 (5th Cir. 1974) .....................................................................................................3
 9   Centennial Broadcasting, LLC v. Burns,
10      433 F. Supp. 2d 730(W.D. Va. 2006) ........................................................................................3

11   Delta Ltd. v. U.S. Customs and Border Protection Bureau,
        393 F. Supp. 2d 15 (D.D.C. 2005) ...........................................................................................22
12
     Gregg v. American Quasar Petroleum Co.,
13      840 F. Supp. 1394 (D. Colo. 1991) ............................................................................................3
14   hiQ Labs, Inc. v. LinkedIn Corp.,
15      No. 17-16783, 2019 WL 4251889 (9th Cir. Sept. 9, 2019) ............................................. passim

16   Love v. Pence,
        47 F. Supp. 3d 805 (S.D. Ind. 2014) ..........................................................................................4
17
     McGhee v. N. Am. Bancard, LLC,
18     No. 17-CV-0586-AJB-KSC, 2017 WL 3118799 (S.D. Cal. July 21, 2017),
       aff’d, 755 F. App’x 718 (9th Cir. 2019)...................................................................................20
19
     Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. New York State Dept. of Environmental
20
        Conservation,
21      831 F. Supp. 57 (N.D. N.Y. 1993), judgment aff’d in part, rev’d in part on
        other grounds, 17 F.3d 521 (2d Cir. 1994) ................................................................................4
22
     Provenz v. Miller,
23      102 F.3d 1478 (9th Cir. 1996) .................................................................................................12
24   Specht v. Netscape Communications Corp.,
        306 F.3d 17 (2nd Cir. 2002).....................................................................................................21
25

26   Statutes

27   Fed. R. Civ. P. 59(e) ....................................................................................................................1, 3

28
                                                                         -iv-
                                                                                      MTN TO LIFT PRELIMINARY INJUNCTION
                                                                                                   CASE NO. 4:19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 5 of 27



 1   I.       INTRODUCTION
 2            Pursuant to Fed. R. Civ. P. 59(e), Defendants respectfully bring this motion requesting
 3   the Court to lift the preliminary injunction which was ordered on September 26, 2019. Dkt. 55
 4   (“Injunction Order”).
 5            First, the Injunction Order enjoins Defendants for scraping user data which the Ninth
 6   Circuit has recently held in hiQ Labs, Inc. v. LinkedIn Corp., No. 17-16783, 2019 WL 4251889
 7   (9th Cir. Sept. 9, 2019) is permitted. Id. at * 14 (scraping of user data on a website is not a
 8   violation of the Computer Fraud and Abuse Act (‘CFFA’), particularly where that website
 9   disclaims ownership over the data.) See Dkt. 55 (Injunction Order) at 16.
10            Second, the Injunction Order enjoins Defendants for the actions of independent third
11   parties, which is based upon arguments and evidence which Niantic failed to offer until its Reply
12   briefing, thus unfairly foreclosing Defendants from having the opportunity to correct and
13   respond to the factual inaccuracies. Declaration of Rebecca B. Horton ISO Motion to Lift the
14   Preliminary Injunction (“Horton Decl.”), Ex. P (Sep. 11, 2019 Tr.) at 57:1-4 (denying request to
15   rebut Niantic’s Reply evidence with either testimony or supplemental briefing at hearing).
16   Niantic’s untimely and misleading evidence falls far short of the “highly fact-specific” standard
17   of the in “active concert or participation” requirement that is required in order to enjoin a party
18   for the actions of independent third parties. Asetek Danmark A/S, 852 F.3d 1352, 1369 (Fed. Cir.
19   Apr. 3, 2017) (“deferring conclusions until the facts about the relationship of Cooler Master and
20   CMI, both in their businesses and in this litigation, are more fully developed and their legal
21   significance more fully explored,” thereby partially vacating the injunction and remanding to the
22   district court). In light of the evidence set forth below which Defendants were not previously
23   permitted to submit, it is clear that the Injunction Order is premised upon an incorrect factual
24   basis and the more complete evidentiary record readily undercuts Niantic’s likelihood of success
25   on the merits.
26            Under the current Injunction Order and incorrect factual record, Defendants are being
27   unfairly enjoined for the actions of independent third parties and robbed of any ability to use its
28   proprietary software, substantially impairing Defendants’ business. With the benefit of a
                                                      -1-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 6 of 27



 1   corrected factual and legal record, it becomes clear that the Injunction Order results in a manifest
 2   injustice to Defendants.
 3   II.    BACKGROUND
 4          On or about June 14, 2019, Niantic filed a motion for preliminary injunction. Dkt. 1
 5   (Compl.) and Dkt. 7 (Mot. for Preliminary Injunction). Defendants Ryan Hunt and Alen Hundur
 6   filed a timely opposition, to which Niantic filed its Reply. Dkt. 32 (Def. Opp. to Mot. for PI) and
 7   Dkt. 39 (Niantic Reply). In Niantic’s Reply, it raised for the first time the argument that
 8   Global++ was affiliated with, and responsible for, the actions of the third party Signing Service,
 9   AppHaven. Dkt. 39 (Niantic Reply) at 1 (“it appears that defendants continue to distribute at
10   least one (and perhaps all three) of their infringing programs through a new outlet”).
11          After the parties completed briefing but prior to the Court’s Order, the Ninth Circuit
12   issued its opinion in hiQ Labs, Inc. v. LinkedIn Corp., 2019 WL 4251889 (9th Cir. Sept. 9,
13   2019). Further, at the September 11, 2019 hearing on the motions to dismiss and preliminary
14   injunction, Defendants sought to address the new evidence and arguments Plaintiff included in
15   its Reply by introducing testimony of Defendant Ryan Hundur who was present at the hearing, or
16   via supplemental briefing. The Court denied Defendants’ request and thereafter issued the
17   Injunction Order relying in part on the new evidence and arguments that Niantic did not offer
18   until its Reply. Dkt. 55 (Injunction Order).
19          On September 26, 2019, this Court issued its ruling granting Niantic’s Motion for
20   Preliminary Injunction and enjoining Defendant on the following bases:
21

22

23

24

25

26

27

28
                                                     -2-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 7 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9   Dkt. 55 (Order) at 16-17.
10   III.   LEGAL STANDARD
11          Pursuant to Rule 59(e), a party may move to alter or amend a judgment within 28 days.
12   “In general, there are four basic grounds upon which a Rule 59(e) motion may be granted: (1) if
13   such motion is necessary to correct manifest errors of law or fact upon which the judgment rests;
14   (2) if such motion is necessary to present newly discovered or previously unavailable evidence;
15   (3) if such motion is necessary to prevent manifest injustice; or (4) if the amendment is justified
16   by an intervening change in controlling law.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111
17   (9th Cir. 2011). But a Court’s discretion to grant a Rule 59(e) motion is not limited to those
18   situations. Id; see e.g., Canal Auth. of State of Fla. v. Callaway, 489 F.2d 567, 578 (5th Cir.
19   1974) (“[t]he court is authorized to make any changes in the injunction that are equitable in light
20   of subsequent changes in the facts or the law, or for any other good reason”) (emphasis added);
21   Centennial Broadcasting, LLC v. Burns, 433 F. Supp. 2d 730, 733(W.D. Va. 2006) (“the Court
22   has continuing plenary power to modify or dissolve a preliminary injunction applying general
23   equitable principles.”).
24          Here, Defendants are seeking that the Court lift the Injunction Order on the following
25   bases: (1) to correct errors of law and fact; (2) in light of evidence which was previously
26   unavailable; and (3) manifest injustice. Gregg v. American Quasar Petroleum Co., 840 F. Supp.
27   1394 (D. Colo. 1991) (A motion for reconsideration is proper when … there has been a
28   significant change or development in the law or facts since submission of the issues to the
                                                     -3-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 8 of 27



 1   court”); Motor Vehicle Mfrs. Ass'n of U.S., Inc. v. New York State Dept. of Environmental
 2   Conservation, 831 F. Supp. 57 (N.D. N.Y. 1993), judgment aff'd in part, rev'd in part on other
 3   grounds, 17 F.3d 521 (2d Cir. 1994) (Motion for reconsideration will be granted when the court
 4   has overlooked matters that might have materially influenced the earlier decision) (“[a]ffidavits
 5   submitted by Defendants' experts disputed the conclusions reached by Plaintiffs' experts as to the
 6   degree and nature of the effects which higher levels of sulfur would have on the emission control
 7   systems. Although the Court has earlier ruled that the degree of such effect is irrelevant, on
 8   reconsideration the Court finds that the nature and degree of this effect are significant to, and
 9   indeed controlling factors in, a determination on count two of the complaint”); Love v. Pence, 47
10   F. Supp. 3d 805, 807 (S.D. Ind. 2014) (“[t]he memoranda show that the court's conclusion was
11   based on an inaccurate premise—that the Governor played no role in enforcing the statute. Thus,
12   the court must revisit its prior decision and the motion for reconsideration should be considered
13   on its merits.”).
14           The evidentiary and legal grounds for reconsideration in large part arise from Niantic
15   waiting until its Reply to offer new arguments and evidence—which Defendants were foreclosed
16   from responding to and upon which this Court relied upon—in addition to the controlling
17   decision which came down in hiQ Labs, Inc. v. LinkedIn Corp. after the parties completed
18   briefing.
19   IV.     ARGUMENT
20           A.      Scraping Publicly-Available Data Is Not A Violation Of The CFAA
21           On September 9, 2019, the Ninth Circuit held that it is not a violation of the CFAA to
22   scrape user data that is publicly-available data. hiQ Labs, Inc., 2019 WL 4251889 at *14.
23   Defendants respectfully request that by considering this ruling in conjunction with the necessary
24   corrections to Niantic’s factual misrepresentations, Injunction Order No. 7 which enjoins the
25   scraping of points-of-interest (POI) data should be lifted.
26                   1.     Preliminary Injunction Enjoins Scraping Points-of-Interest Data
27           The Court’s Order enjoined Defendants from “[e]xtracting, scraping or indexing data
28   about points of interest or spawning locations within Niantic’s games, including names,
                                                      -4-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 9 of 27



 1   descriptions, photographs, game states, and precise coordinates for these points of interest.” Dkt.
 2   55 at 16.
 3          In an effort to obtain this Order, Niantic made the following factual representations which
 4   suggested ownership of the POI for which it alleged the Defendants were improperly scraping:
 5                 “In addition, it appears that the Cheating Programs access and obtain valuable
                    and proprietary data about points of interest within Niantic’s games
 6
                    (including names, descriptions, photographs, game states, and precise coordinates
 7                  for those points of interest), then automatically upload this data to servers
                    controlled by defendants. Niantic’s point-of-interest data (“POI Data”) is an
 8                  extremely important component of Niantic’s location-based games, and Niantic
                    has invested substantial amounts of time, effort, and money to develop,
 9                  curate, and protect this unique asset.”
                   “The Cheating Programs appear to scrape valuable and proprietary game-
10                  related information from Niantic’s servers, including POI Data. Niantic has
                    invested countless hours and significant resources to enhance, curate, and
11                  protect that unique resource, which is essential to Niantic’s success.”
12   Dkt. 7 at 8, 10 (internal citations omitted) (emphasis added).
13          As set forth below, Niantic disclaims rights to the POI data generated by users, and states
14   that this data belongs to the user. Further, users are able to, and do, chose to make their POI data
15   available to third parties. In light of the Ninth Circuit’s decision in HiQ Labs v. LinkedIn,
16   Niantic cannot show a likelihood of success on the merits on its CFAA claim.
17                  2.      Ninth Circuit’s Decision In HiQ Labs v. LinkedIn
18          On September 9, 2019, the Ninth Circuit returned its decision in hiQ Labs, Inc. v.
19   LinkedIn Corp. which examined the meaning of “without authorization” in the context of website
20   scraping.
21          HiQ, a data analytics company, used automated bots which scraped information that
22   LinkedIn users, the professional networking website, would post on their LinkedIn profiles, and
23   would use this information “along with a proprietary predictive algorithm, to yield ‘people
24   analytics,’ which it sells to business clients.” Id. at 3. LinkedIn sent hiQ a cease-and-desist
25   letter which asserted that “hiQ was in violation of LinkedIn’s User Agreement and demanding
26   that hiQ stop accessing and copying data from LinkedIn’s server. The letter stated that if hiQ
27   accessed LinkedIn’s data in the future, it would be violating state and federal law, including the
28   Computer Fraud and Abuse Act (“CFAA”)…,” among other federal and state laws. Id. at 3.
                                                      -5-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 10 of 27



 1   Unable to resolve the dispute, hiQ filed suit and sought injunctive relief that LinkedIn could not
 2   lawfully invoked CFAA, among other laws, and prohibit hiQ’s access to LinkedIn’s public
 3   pages. Id. at 4. The District Court granted hiQ’s motion and “ordered LinkedIn to withdraw its
 4   cease-and-desist letter, to remove any existing technical barriers to hiQ’s access to public
 5   profiles, and to refrain from putting in place any legal or technical measures with the effect of
 6   blocking hiQ’s access to public profiles. LinkedIn timely appealed.” LinkedIn then appealed to
 7   the Ninth Circuit. Id. at 4.
 8          In considering the issue of whether hiQ’s scraping of LinkedIn’s data was a violation of
 9   the CFAA, the Ninth Circuit held that “[i]t is likely that when a computer network generally
10   permits public access to its data, a user’s accessing that publicly available data will not constitute
11   access without authorization under the CFAA.” hiQ Labs, Inc., 2019 WL 4251889, at *14.
12   Thus, because the “data hiQ seeks to access is not owned by LinkedIn and has not been
13   demarcated by LinkedIn as private using such an authorization system,” hiQ’s scraping of that
14   data is not a violation of CFAA. Id.
15                  3.      Niantic Does Not Own Nor Demarcate As Private The POI It Alleges
16                          Global++ Scrapes

17          As an initial matter, there are two types of POI data at issue by nature of Niantic’s

18   allegations—(1) POI data that is generated by a user by, for example, encountering a Pokemon at

19   a particular GPS location (“User-generated POI”), and (2) POI data which is stored on Niantic’s

20   server (“Server POI”). Niantic’s allegations and preliminary injunction motion accuse

21   Defendants of improperly scraping or obtaining both kinds of POI data. Dkt. 1 (Complaint) at ¶¶

22   48 (“while they are running on the mobile devices of defendants’ customers, the Cheating

23   Programs access and obtain valuable and proprietary game-related data, including data about

24   points of interest); ¶ 50; Dkt. 7 (Motion for Preliminary Injunction) at 5 (“[t]hose apps connect to

25   the internet and, through the Internet, obtain game-related information from Niantic’s servers).

26   The Court then relied upon Niantic allegations that this User-generated and Server POI is

27   proprietary and Defendants’ access to it is unauthorized in issuing its Injunction Order enjoining

28   Defendants from scraping POI data. Dkt. 55 at 10-11 (citing to Niantic’s allegations in its
                                                      -6-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 11 of 27



 1   Complaint and preliminary injunction briefing); id. at 16 (enjoining “extracting, scraping, or
 2   indexing data about points of interest or spawning locations within Niantic’s games.”).
 3            Because Niantic does not have rights over certain POI data for which it alleges Global++
 4   improperly scrapes, it does not have a claim under CFAA.
 5                           a.     Niantic Disclaims Rights To The User-Generated POI
 6            Niantic voluntarily relinquishes its right to User-generated POI data and thus cannot
 7   claim that access and use of User-generated POI is “unauthorized” under the CFAA.1
 8            Expressly set out in its Terms of Service, Niantic states that it does “not claim ownership
 9   rights in User Content” and that “nothing in these terms restricts any rights that you may have to
10   use and exploit your User Content”:
11

12

13

14

15

16   Dkt. 7-8 at 6.

17            “User Content” is broadly defined as “any Content a user of a Service provides to be

18   made available through Services.” Id. This extends to “user-submitted content,” which includes

19   information regarding the PokéStops and other POI:

20

21

22

23

24   Available at https://niantic.helpshift.com/a/pokemon-go/?p=web&l=en&s=pokestops&f=

25   submitting-a-pokestop-nomination.

26   1
       Further, as set forth below, Niantic’s claim that Defendants improperly scrape Server POI is
     neither what actually occurs with Defendants’ software (i.e., Defendants’ software does not
27   communicate with Niantic’s servers) and is technically not feasible (i.e., in light of the extensive
     security measures that Niantic utilizes to prevent unauthorized access to its server). See Zeidman
28   Decl. at ¶¶ 39-40.
                                                      -7-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 12 of 27



 1          Consequently, like LinkedIn, Niantic disclaims its right to user content – “LinkedIn
 2   specifically disclaims ownership of the information users post to their personal profiles:
 3   according to LinkedIn’s User Agreement, members own the content and information they submit
 4   or post to LinkedIn and grant LinkedIn only a non-exclusive license to ‘use, copy, modify,
 5   distribute, publish, and process’ that information.” hiQ Labs, Inc., 2019 WL 4251889 at *2.
 6                          b.     Users Choose To Publicly-Post POI
 7          Niantic also cannot claim that scraping of publicly-posted POI is “without access” as
 8   defined by the CFAA. First, Users are allowed, and do choose, to make POI public, which is
 9   accessible on other social media Apps that do not require a Niantic log-in:
10

11

12

13

14

15

16

17

18

19   Horton Decl. at ¶ 3. Further, set forth below shows a publicly accessible Twitter post indicating
20   that there is a Grimer Pokémon with an IV of 100, Combat Power of 1237, Level 37 located at
21   GPS coordinate 40.631567, -122.29213:
22

23

24

25   Horton Decl. at ¶ 4 (setting forth other examples of publicly posted POI data conveying GPS
26   locations of certain Pokémon).
27          There are also publicly-available maps which aggregate the user-inputted data regarding
28   POI:
                                                     -8-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 13 of 27



 1

 2

 3

 4

 5

 6

 7

 8   Horton Decl. at ¶ 5. Therefore, under hiQ Labs, Inc. v. LinkedIn Corp., the scraping of any of
 9   this publicly available POI is permitted.
10                          c.      User-Posted POI Within Niantic App
11          At best, Niantic may claim that excluded from the hiQ Labs, Inc. v. LinkedIn Corp.
12   decision is POI information that is posted within Niantic’s Apps. An example is where a user has
13   posted a POI, then Niantic takes that information and re-posts it in its Ingress App. Yet, when
14   Niantic posts this POI, it denotes the “Owner” of that information as individual users.
15          For example, the below image reflects a POI at “Alcatraz Lighthouse” and that the owner
16   of this POI is user “oracleruiz”:
17

18

19

20

21

22

23

24

25

26   Horton Decl. at ¶ 6.
27          Consistent with its disclaimer of User Content, Niantic only maintains a non-exclusive
28   license to the above POI information. Thus, even when posted within its App., Niantic has
                                                    -9-
                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 14 of 27



 1   disclaimed ownership to this POI and lacks an individual right to assert that use of this
 2   information was “without [Niantic’s] authorization.”
 3           Any attempt by Niantic to contend that it is asserting its claim in order to protect member
 4   data and Niantic’s investment made in developing its platform is unavailing—these same
 5   arguments were made and rejected by the Ninth Circuit:
 6           “LinkedIn has only a non-exclusive license to the data shared on its platform, not
             an ownership interest. Its core business model—providing a platform to share
 7           professional information—does not require prohibiting hiQ’s use of that
             information, as evidenced by the fact that hiQ used LinkedIn data for some time
 8
             before LinkedIn sent its cease-and-desist letter. As to its members’ interests in
 9           their data, for the reasons already explained, see supra pp. –––– – ––––, we agree
             with the district court that members’ privacy expectations regarding information
10           they have shared in their public profiles are “uncertain at best.”
11   hiQ Labs, Inc., 2019 WL 4251889, at *9.
12                   4.      Niantic’s Cease-And-Desist Letter And Its Terms Of Service Do Not
13                           Render Scraping Of User-generated POI “Without Authorization”
                             Under the CFAA
14

15           The applicability of hiQ Labs, Inc. v. LinkedIn Corp. does not change in light of Niantic’s

16   cease-and-desist letter.

17           The Ninth Circuit addressed “whether once hiQ received LinkedIn’s cease-and-desist

18   letter, any further scraping and use of LinkedIn’s data was ‘without authorization’ within the

19   meaning of the CFAA and thus a violation of the statute.” hiQ Labs, Inc., 2019 WL 4251889, at

20   *10. The Ninth Circuit ultimately held that this was not sufficient to render the scraping of

21   public-information “without authorization” – the CFAA is not a “contract-based” statute, but

22   rather an “anti-intrusion statute,” thus the litmus test is the following:

23           [I]t appears that the CFAA’s prohibition on accessing a computer “without
             authorization” is violated when a person circumvents a computer’s generally
24           applicable rules regarding access permissions, such as username and
25           password requirements, to gain access to a computer. It is likely that when a
             computer network generally permits public access to its data, a user’s
26           accessing that publicly available data will not constitute access without
             authorization under the CFAA. The data hiQ seeks to access is not owned by
27           LinkedIn and has not been demarcated by LinkedIn as private using such an
             authorization system.
28
                                                      -10-
                                                                MTN TO LIFT PRELIMINARY INJUNCTION
                                                                             CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 15 of 27



 1   hiQ Labs, Inc., 2019 WL 4251889 at *14 (emphasis added).
 2          Thus, Niantic’s claim that its June 7, 2019 cease-and-desist letter rendered any further

 3   scraping of the POI “without authorization” under the CFAA is incorrect. Dkt. 7 at 14. Because

 4   users own POI they generate and POI is also made available publicly, scraping of said data is not

 5   rendered “unauthorized” by nature of Niantic’s cease-and-desist letter.

 6          Even the express terms of Niantic’s Terms of Service, which could only govern POI

 7   posted within Niantic’s App, acknowledge that any activities which it prohibits are limited by

 8   any “applicable law [which] mandates that you be given the right to do so”:

 9

10

11

12

13   Dkt. 7-8 (Ex. A, Terms of Service) at 8. This includes limitations imposed by exceptions to

14   CFAA and related case law.

15          B.      Niantic Failed To Show That Defendants Are In “Active Concert Or
                    Participation” With Signing Services
16

17          Pursuant to Rule 65(d), although an injunction may bind more than just the parties,

18   evidence must be presented to show that the third parties “are in active concert or participation”

19   with the name parties. Asetek Danmark A/S, 852 F.3d at 1365–66. In order to be “in active

20   concert,” the enjoining party must show that the parties are in privity, abetting behavior, or be

21   legally identified with the enjoined party. Id. at 1366. This inquiry is “highly fact-specific” and

22   intensive, where courts are advised to approach cautiously, less a non-party is enjoined who is

23   deprived of their day in court. Id. An “injunction may not ‘make punishable the conduct of

24   persons who act independently and whose rights have not been adjudged according to

25   law.’” Asetek Danmark A/S, 852 F.3d at 1365 (citing Regal Knitwear Co. v. NLRB, 324 U.S. 9,

26   13 (1945) (citing Chase Nat’l Bank v. City of Norwalk, 291 U.S. 431, 436–37, 54 S.Ct. 475

27   (1934), and other decisions)).

28
                                                     -11-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 16 of 27



 1           Here, Niantic first alleged and presented evidence that Global++ was affiliated with a
 2   third party, AppHaven, in its Reply briefing, to which Defendants were foreclosed from
 3   responding to and correcting. As set forth below, Niantic’s evidence falls far short of the fact-
 4   intensive and narrow standard which permits the enjoinder of a party for the actions of third
 5   parties. Defendants therefore respectfully request that the Court lift the PI and not enjoin
 6   Defendants for the actions of independent third parties.
 7                   1.      Niantic Did Not Argue That Defendants Are Responsible For Actions
 8                           of Third Party Until Its Reply

 9           Plaintiff admits that it did not argue that Global++ was responsible for third-party
10   AppHaven’s actions until its Reply. Horton Decl., Ex. P (Sept. 11, 2019 Tr.) at 19:22- 21:16
11   (“[a]s explained in the [] Second Declaration of Mr. Lanz.”). Only then did Niantic first allege
12   an affiliation between Global++ and AppHaven—“it appears that defendants continue to
13   distribute at least one of the Cheating Programs (and perhaps all three of the Cheating Programs)
14   through a new online platform— the AppHaven app.” Dkt. 39 (Niantic Reply) at 2.
15           The sum of the evidence that Niantic offers in its Reply to show an affiliation between
16   Global++ and AppHaven is the following: (1) both domains were registered by an individual
17   named “Matthew Johnson,” and; (2) AppHaven advertises and offers games that were allegedly
18   created by Global++. Dkt. 39-1 (Second Lanz Decl.) at ¶¶ 14-19. The Injunction Order in turns
19   cites to, and relies on, this evidence (that Niantic failed to disclose until its Reply) in its holding–
20   “Defendants are still distributing at least one of their Cheating Programs and that Niantic cannot
21   unilaterally block the Cheating Programs due to Defendants’ efforts to obscure their true
22   entities.” Dkt. 55 at 13 (citing to the second declarations of Mr. Lanz and Mr. Frank which were
23   attached to Niantic’s Reply).
24           “Where new evidence is presented in a reply,” such evidence “should not [be] considered

25   without giving the [non-]movant an opportunity to respond.” Provenz v. Miller, 102 F.3d 1478,
26   1483 (9th Cir. 1996) (citing Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th Cir.1990)).
27   Defendants respectfully submit that the Court’s Order was based upon an incomplete and
28   incorrect factual record arising from Niantic’s failure to raise certain arguments until its Reply—
                                                      -12-
                                                                MTN TO LIFT PRELIMINARY INJUNCTION
                                                                             CASE NO. 4:19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 17 of 27



 1   and this incorrect factual record has resulted in a manifest injustice, improperly holding
 2   Defendants liable and enjoined for the actions of independent third parties.
 3                   2.     Global++ Solely Develops Software Code And Does Not Create Nor
                            Distribute Tweaked Apps
 4

 5            Defendants create Object Code and then makes this code available online in the form of a

 6   Dynamic Library. Second Decl. of Ryan Hunt at ¶¶ 7-14. Defendants do not link these

 7   Dynamic Libraries to Apps, nor distribute the linked Apps. Id. at ¶¶ 14-15. Thus, the only

 8   allegations that could plausibly relate to Defendants are allegations regarding the creation of the

 9   Global++ Object Code.2

10            It is Signing Services, such as AppHaven, who link Dynamic Libraries to various Apps

11   and then distribute to subscribers. Zeidman Decl. at ¶ 22; Second Hunt Decl. at ¶¶ 14-19.

12   Signing Services does this by taking a Dynamic Library, linking it to a copy of an App, which

13   creates an IPA File. Second Hunt Decl. at ¶¶ 22, 31. Signing Services then distribute this IPA

14   File. Id. Within an IPA File, the Dynamic Library is only one small component of the Dynamic

15   Library. See e.g., id. at ¶ 22 (the Dynamic Library is only a 12 MB of the nearly 60 files images,

16   folders, code and other items that make up an IPA File); Second Hunt Decl. at ¶ 15. When the

17   IPA File is launched, Global++’s Object Code does not become part of, modify or otherwise

18   copy the App to which its linked, but rather co-exists with the App. Id. at ¶ 31. At most, the

19   Global++ software once linked to an App works as an overlay to the App. Second Hunt Decl. at

20   ¶ 28.3

21            Therefore, here, it is the Signing Service, App Haven, which has taken Global++’s

22   Dynamic Library, linked it to Niantic’s App, thereby creating an IPA File, and then is allegedly

23
     2
       Niantic has not made any claim that Global++ software itself copies or modifies Niantic’s
24   Object Code – the allegations are against the “Cheating Programs,” which are the IPA File
25   resulting from when a Signing Service has linked Global++’s software to Niantic’s App. See
     e.g., Dkt. 39 at 1 (“Defendants steal the Client Code and use it create, distribute and profit from
26   ‘hacked’ versions of Niantic’s apps that enable cheating in Niantic’s games (the “Cheating
     Programs’)”).
27   3
       If this overlay was considered copyright infringement, then any App would have a claim
28   against the phone’s operating system, e.g., Apple, whose date, timestamp and battery icon also
     constitute an overlay of any App running on the phone. See Second Hunt Decl. at ¶ 28.
                                                     -13-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 18 of 27



 1   distributing the IPA File. Zeidman Decl. at ¶ 22; Second Hunt Decl. at ¶¶ 14-19.
 2                  3.      Preliminary Injunction Enjoins Global++ For Actions Of
                            Independent Third Parties
 3

 4          As evidenced by the above facts, the following enjoined actions relate to the alleged
 5   actions of the independent party, AppHaven:
 6

 7

 8

 9

10

11

12

13

14

15

16   Dkt. 55 at 16-17.

17          But the evidentiary basis set forth by Niantic in its Reply, upon which the Court relied, is

18   far from sufficient to demonstrate that Global++ and AppHaven are “in active concert or

19   participation” in the alleged wrongdoing such that Global++ should be held liable and enjoined

20   for the alleged acts of AppHaven.

21                  4.      Material Issues With Evidence That Niantic Presented Undercut
                            Niantic’s Likelihood Of Success On The Merits
22

23          Had Defendants had the opportunity to respond to the new arguments and evidence set

24   forth in Niantic’s Reply, the following material deficiencies would have been identified and

25   following evidence would have been provided to the Court to demonstrate that at the very least,

26   there is a serious question as to Niantic’s likelihood of success on the merits of this claim such

27   that an injunction is not proper. Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343,

28   1350–51 (Fed.Cir.2001) (because defendants raised ““substantial question[s] concerning []
                                                     -14-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 19 of 27



 1   infringement,” the preliminary injunction should not have issued.)
 2                          a.     Matthew Johnson Appears To Be An Individual Who Is In The
                                   Business Of Registering Domains
 3

 4          Niantic claims that Global++ and AppHaven are affiliated because both entities have the
 5   same domain registrant, Mr. Matthew Johnson. Dkt 39-1 (Second Decl. of Lanz) at ¶ 18. What
 6   Niantic does not acknowledge, but publicly-available information shows, is that Mr. Johnson is
 7   also the domain registrant of at least over 1,000 other websites:
 8

 9

10

11

12

13

14

15

16

17

18   Horton Decl. at ¶ 10, Ex. Q. Consistent with the Court’s observation during the hearing, it
19   appears that Mr. Johnson is an individual whose profession it is to create domains for other
20   companies. See Horton Decl., Ex. P at (Sep. 11, 2019 Tr.) at 21:12-13 (“it’s also true that
21   sometimes people allow third parties to take care of details for them.”).
22          Niantic points to its customer inquiry to Domains by Proxy, which it submitted to obtain
23   the contact information for Mr. Johnson, as proof that AppHaven and Global++ are affiliated.
24   Dkt. 39-2 (Ex. F); Dkt. 39-1 at ¶ 18. In response to Niantic’s inquiry, Domains by Proxy
25   provided an address, email and a telephone number associated with Mr. Johnson “[t]o allow
26   [Niantic] to contact the registrant directly.” Dkt. 39-1 at 21. Absent from Mr. Lanz Second
27   Declaration and Niantic’s briefing is any indication that Niantic did in fact reach out to Mr.
28   Johnson. Because Niantic bears the burden of production to satisfy the “highly fact-specific”
                                                    -15-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 20 of 27



 1   nature of whether a nonparty acted in concert or participation with Defendants, Niantic is not
 2   entitled to any inference or speculation of an association between the two entities, much less to
 3   the extent of establishing Niantic’s likelihood of success. Asetek Danmark A/S, 852 F.3d at 1366.
 4                           b.     iPotter For Wizards, Takumi PokeGo++ And IngressPrime++
                                    Are Not Created, Controlled Or Distributed By Global++
 5

 6            Niantic acknowledges that it cannot affirmatively claim that two of the apps offered on

 7   AppHaven’s site, Takumi Pokego++ and iPotter for Wizards, are affiliated with Global++. Dkt.

 8   39-1 (Second Lanz Decl.) at ¶ 15 (“the latter two may be renamed versions of the PokeGo++ and

 9   Potter++ Cheating Programs”) (emphasis added). Indeed, Niantic would be unable to do so.

10            This is because iPotter was not created, and is not owned, operated or controlled by

11   Global++. Second Decl. of Ryan Hunt at ¶ 24(c). iPotter uses the Dynamic Library of a

12   unaffiliated third-party, which a Signing Service has then linked to Niantic’s code. Id. As it

13   relates to Takumi PokeGo++, it is an App created by Takumi, a Signing Service. Second Decl.

14   of Ryan Hunt at ¶ 24(a). Takumi linked an outdated version of Global++’s Object Code (stolen

15   in the course of a breach in 2017), to the latest versions of PokémonGo. Id.

16            Similarly, IngressPrime ++ is an App that was created by a Signing Service that linked a

17   version of Global++’s software which was available prior to June 2019 (when Defendants

18   shutdown the website server in light of Niantic’s Cease and Desist Letter) to Niantic’s App. Id.

19   at ¶ 24(b).4 Thus, Niantic has failed to show how the existence of these Apps on a third party

20   Signing Service site satisfies its evidentiary burden of showing that Defendants and AppHaven

21   are in active concert or participation.

22

23

24

25

26   4
       Defendants note that Niantic contended in its Reply that “defendants released a new version
     (version R119) of their Pokemon GO Cheating Program, PokeGo++” after Niantic’s June 7,
27   2019 Cease-and-Desist Letter and before Niantic filed suit seven days later (Dkt. 39-1 (Second
     Lanz Decl.) at ¶ 13) – the lack of any evidentiary support offered in support undercuts any
28   weight that could be afforded to such an allegation.
                                                     -16-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 21 of 27



 1                  5.      A Complete Evidentiary Record Demonstrates That Signing Services
                            Is An Independent Third Party
 2

 3          Defendants do not, nor have ever, controlled the AppHaven app. First, AppHaven has

 4   expressly disclaimed any affiliation, connection or overlapping ownership between itself and

 5   Global++:

 6

 7

 8

 9

10

11

12

13

14

15

16

17   Horton Decl. at ¶ 8.

18          The separation between the two entities is further evidenced by the third-person language

19   utilized in the post, stating that AppHaven reached out to Global++ regarding the availability of

20   PokemonGo++ and Potter++ “but never received any response, so its (sic) safe to assume they

21   wont (sic) be coming back and its (sic) time to move on.” Id.

22          Contrary to Niantic’s speculation that Defendants are subversively continuing to

23   distribute its software via AppHaven, it is clear that as of August 16, 2019 AppHaven users were

24   seeking to use PokemonGo++ and Potter++, yet, consistent with Defendants’ representation,

25   Global++ no longer offers the software that is linked via the IPA File. See Dkt. 39 (Reply) at 2.

26   The lack of affiliation is furthered by the fact that AppHaven currently hosts approximately 100

27   games available for download, only three of which does Niantic allege even relate to Global++.

28   See Second Hunt Decl. at ¶¶ 21-22.
                                                    -17-
                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 4:19-cv-03425-JST
         Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 22 of 27



 1            Additionally, the “++” included in the name of the tweaked Apps that AppHaven (and
 2   other Signing Services) offer on its site do not denote an affiliation with Global++. Signing
 3   Services use “++” to indicate that an App has been linked to a Dynamic Library. See Second
 4   Hunt Decl. at ¶¶ 16-17 . Thus, users searching Signing Services can enter “++” to find linked
 5   Apps. Id.
 6

 7

 8

 9

10

11   Dkt. 39-2 (Ex. G-1 and G-2) at 23-26. For example, a user of Signing Services would search a
12   Signing Services platform for “Spotify++” to locate Spotify Apps that are linked to Dynamic
13   Libraries. Reflected in Niantic’s own exhibits, the ‘++’ addendum is associated with Apps
14   attributed to individuals other than Global++, such as “iJulioVerne” and “SarahH12099.” Id.
15            As a practical matter, if Global++ was in fact a Signing Service that would mean that
16   Global++ is distributing competing tweaked Apps. For example, iSpoofer is an IPA File which
17   incorporates software that allows a user to alter its GPS data. Second Hunt Decl. at ¶ 18;
18   Zeidman Decl. at ¶ 26.5 If Global++ was a signing service, then that would mean it was
19   distributing the IPA File which links its software to Niantic’s App, and then also distributing a
20   directly competing IPA File which links the iSpoofer software to Niantic’s App.
21            This evidence further underscores the lack of any affiliation, much less rising to the level
22   of “in active concert or participation,” between Defendants and Signing Services.
23                   6.      Additional Evidence Shows That Allegations Of Security Breaches To
                             Access Niantic’s Code Are Not Required Nor Technically Feasible
24
                             a.      Not Required To Circumvent Niantic’s “Technical Measures”
25                                   To View Niantic’s App Code
26

27
     5
      Evidenced by the IPA File, iSpoofer links a software distinct and separate from that of
28
     Global++’s with Niantic’s Object Code. Zeidman Decl. at ¶ 26.
                                                   -18-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 23 of 27



 1           Niantic claims in its briefing that it “protects its Client Code via technical measures
 2   designed to prevent users from viewing the code.” Dkt. 7 at 1. Further, Niantic seems to
 3   contend that the only method to access Niantic’s code is after agreement to its Terms of Service.
 4   Id. at 3 (Terms of Service “provide that users may not, among other things, copy Niantic’s code
 5   or misappropriate Niantic’s code for any commercial purpose.”) Implicit in these representations
 6   is that the only method to access said code is by circumventing Niantic’s “technical measures”
 7   and after agreement to its Terms of Service—in reality, neither of these steps are required.
 8           To download Niantic’s App, for example PokémonGo, an individual only needs an Apple
 9   or Google account to access the App Store. No information set forth in the App’s description
10   alerts the downloader to the Terms of Service, much less prompts the downloader to look at or
11   agree to its terms.
12

13

14

15

16

17

18

19   Horton Decl., at ¶¶ 1. Unlike Niantic’s Privacy Policy which was listed in the window at the
20   download stage of the App, Niantic did not set out its Terms of Service:
21

22

23

24

25

26

27

28
                                                     -19-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 24 of 27



 1             Upon downloading the App, an individual or entity can access Niantic’s Object Code if it
 2   so chooses. Zeidman Decl. at ¶¶ 27-28. For example, Signing Services could obtain Niantic’s
 3   code at this point without having encountered Niantic’s Terms of Service. Id.
 4             Agreement to Niantic’s Terms of Service is not prompted or required until an individual
 5   seeks to play Niantic’s game:
 6

 7

 8

 9

10

11

12

13

14

15   Zeidman Decl. at ¶ 27 (citing Compl. ¶ 37; Frank Decl. ¶ 13; VanDeBogart Decl. ¶ 5) (“In order
16   to play Niantic’s games, all users must agree to Niantic’s Terms of Service and any subsequent
17   modifications to the Terms of Service”); Horton Decl. at ¶ 2.
18             As set forth above, an individual is prompted to sign-in after opening the App. It is only
19   after signing into the App and allowing the game to load, that the individual views a screen
20   which has a link to the Terms of Service, which still does not require the individual to view the
21   Terms of Service prior to accepting or declining the terms. McGhee v. N. Am. Bancard, LLC,
22   No. 17-CV-0586-AJB-KSC, 2017 WL 3118799, at *2–3 (S.D. Cal. July 21, 2017), aff'd, 755 F.
23   App'x 718 (9th Cir. 2019) (“[a] modified clickwrap agreement is similar to a browsewrap in that
24   the user is not required to scroll through a list of terms and conditions before reaching the ‘I
25   Agree’ button”) (citing Nguyen v. Barnes & Noble Inc., 763 F.3d 1171, 1175–76 (9th Cir.
26   2014)).
27             To the extent that Niantic attempts to argue that an individual is bound by the Terms of
28   Service by downloading the App, despite not having been placed on notice of said contract, such
                                                  -20-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 25 of 27



 1   an argument is legally unsupported. See e.g., Specht v. Netscape Communications Corp., 306
 2   F.3d 17, 30-32, 35 (2nd Cir. 2002) (“where customers are urged to download free software at the
 3   immediate click of a button,” and there is no “immediately visible notice of the existence of
 4   license terms or require unambiguous manifestation of assent to those terms,” then a consumer
 5   clicking on the download button does not communicate assent to contractual terms”)(“[w]e hold
 6   that a reasonably prudent offeree in plaintiffs’ position woud not have known or learned, prior to
 7   acting on the invitation to download, of the reference to [] license terms.”).
 8                          b.      Global++ Software Does Not Circumvent Niantic’s Security
                                    Encryption
 9

10          In the Lanz Declaration attached to its Reply, Niantic claims the following regarding its
11   efforts to impose “technical measures” and Defendants’ thwarting efforts:
12                 “Niantic has consistently and on an ongoing basis invested considerable
                    time and resources trying to implement additional technical measures
13                  designed to prevent defendants and the Cheating Programs from […]
                    accessing Niantic’s computers. These have included adding security
14
                    measures to Niantic’s Client Code when Niantic has released new versions
15                  of its legitimate apps, which generally occurs every two to three weeks.
                    Those additional security measures are intended to prevent modified
16                  versions of Niantic’s legitimate apps (including the Cheating Programs)
                    from connecting to Niantic’s servers.” Dkt. 39-1 at ¶ 5.
17
                   “[D]efendants have acted to evade and thwart these measures by
18                  identifying the pieces of Client Code that are intended to prevent modified
                    versions of Niantic’s Client Code from connecting to Niantic’s servers,
19
                    and either disabling those pieces of Client Code or implementing
20                  alternative mechanisms to evade that security measure.” Id. at ¶ 6.

21          Niantic’s allegations though are not technically feasible. First, this is because Global++’s
22   software communicates with the user phone’s GPS. It is not communicating with Niantic’s
23   servers. Zeidman Decl. at ¶¶ 29, 40. Further, to the extent that this allegation is intended to be
24   against Signing Services that generate the IPA file, this allegation disregards the extent and level
25   of Niantic’s security measures. Id. at ¶¶ 36-39.
26          Defendants are unable to better understand Niantic’s claim that Defendants allegedly
27   circumvent Niantic’s technical measures since Niantic does not offer any evidentiary support. In
28   looking at Niantic’s Reply and the accompanying Lanz Decl., Niantic fails to offer any evidence
                                                     -21-
                                                              MTN TO LIFT PRELIMINARY INJUNCTION
                                                                           CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 26 of 27



 1   or exhibits to accompany these declaratory statements. Zeidman Decl. at ¶ 38; Dkt. 39-1
 2   (Second Lanz Decl.) at ¶¶ 5-7. This is far from sufficient to demonstrate that Niantic has a
 3   likelihood of success in demonstrating that Global++ is the correct party against which to make
 4   such an allegation, much less even if properly alleged against the non-party, Signing Services,
 5   that the allegation is technically feasible.
 6                   7.      The Material Factual Distinctions Undercut Niantic’s Claim To
                             Likelihood Of Success On The Merits
 7

 8           In sum, Global++ was enjoined for actions of independent third parties based upon
 9   evidence and arguments which were not set out until Niantic’s Reply briefing and which are
10   speculative at best based on a fuller evidentiary record.
11           Asetek Danmark A/S v. CMI USA Inc is instructive on why the current factual record is
12   insufficient to enjoin Global++ on the basis of alleged actions of AppHaven, a non-party. Even
13   though in Asetek Danmark there was a fuller evidentiary record before the Federal Circuit, the
14   Federal Circuit still partially vacated the injunction and remanded the case for further
15   proceedings to gain a “fuller picture of the facts” regarding the relationship between the party
16   and non-party in light of the “delicacy of the injunctive authority at issue and the tradition of
17   narrow fact dependent determinations.” Asetek Danmark A/S, 852 F.3d at 1369. One
18   consideration of the Federal Circuit that is germane here is that AppHaven/Signing Services as a
19   non-party has not had its day in court to assert certain arguments – for example, that the Court
20   may lack personal jurisdiction over them, and that they lacked notice and opportunity to be heard
21   on the issues related to the injunction. Asetek Danmark A/S, 852 F.3d at 1364 (listing arguments
22   available to non-parties against being improperly subjected to injunctive obligations); Delta Ltd.
23   v. U.S. Customs and Border Protection Bureau, 393 F. Supp. 2d 15 (D.D.C. 2005) (“‘[w]hile the
24   courts have not defined ‘manifest injustice,’ it seems clear that injury to innocent third parties
25   would fall beneath the ‘manifest injustice’ umbrella”) (citing Oneida Indian Nation of N.Y. v.
26   County of Oneida, 214 F.R.D. 83, 98 (N.D.N.Y.2003)).
27           Consequently, Defendants respectfully request that the Injunction Order be lifted as it
28   relates to the actions of independent third parties. Asetek Danmark A/S, 852 F.3d at 1369
                                                     -22-
                                                                 MTN TO LIFT PRELIMINARY INJUNCTION
                                                                              CASE NO. 4:19-cv-03425-JST
      Case 4:19-cv-03425-JST Document 63 Filed 10/24/19 Page 27 of 27



 1   (“deferring conclusions until the facts about the relationship of Cooler Master and CMI, both in
 2   their businesses and in this litigation, are more fully developed and their legal significance more
 3   fully explored”) (citing cases).
 4                  8.      Enjoining Defendants For Actions Of Independent Third Parties Has
                            Unfairly Foreclosed Defendants Ability To Make Any Profit
 5

 6          The overarching consequence of the preliminary injunction which is based upon an
 7   incomplete factual record, is that Defendants are being enjoined for actions of independent third
 8   parties—Signing Services. It is these non-parties who link Defendants software with Niantic’s
 9   App and distribute, the actions of which Niantic appears to truly take issue with. Defendants’
10   software code itself does not (nor has Niantic shown) copy, incorporate, or otherwise modify
11   Niantic’s Object Code.
12          As currently written, this injunction prohibits Defendants from any use of their
13   proprietary software which can be used with numerous other programs. Consequently,
14   Defendants have lost the ability to make any profit off of its software. Second Hunt Decl. at ¶
15   33. Because Niantic’s has not, and cannot, satisfy the fact-intensive standard that Defendants are
16   in “active concert or participation,” enjoining Defendants for the actions of third parties results in
17   a manifest injustice for which Defendants respectfully request the injunction to be lifted.
18   V.     CONCLUSION
19          Based upon the foregoing, Defendants respectfully request that the Court lift the
20   preliminary injunction.
21

22   Dated: October 24, 2019                                Respectfully Submitted,
23                                                          POLSINELLI LLP
24

25                                                          /s/ Fabio E. Marino
                                                    By:     Fabio E. Marino
26
                                                            Attorneys for Defendants
27                                                          RYAN HUNT AND ALEN HUNDUR

28
                                                     -23-
                                                               MTN TO LIFT PRELIMINARY INJUNCTION
                                                                            CASE NO. 4:19-cv-03425-JST
